UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3700 The Dreyfus/Laurel Tax-Free Municipal Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 03/31/12 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus BASIC California Municipal Money Market Fund March 31, 2012 (Unaudited) Coupon Maturity Principal Short-Term Investments97.0% Rate (%) Date Amount ($) Value ($) ABAG Finance Authority for Nonprofit Corporations, Revenue, Refunding (Schools of the Sacred Heart - San Francisco) (LOC; Bank of America) 0.28 4/7/12 1,700,000 a 1,700,000 Alameda County Industrial Development Authority, Revenue (PlyProperties Project) (LOC; Wells Fargo Bank) 0.27 4/7/12 310,000 a 310,000 Antelope Valley Community College District, GO Notes, TRAN 2.00 11/30/12 1,000,000 1,011,089 California Department of Water Resources, Power Supply Revenue 5.25 5/1/12 985,000 988,867 California Educational Facilities Authority, Revenue, CP (Stanford University) 0.15 5/18/12 1,000,000 1,000,000 California Enterprise Development Authority, IDR (JBR, Inc. Project) (LOC; U.S. Bank NA) 0.20 4/7/12 6,000,000 a 6,000,000 California Enterprise Development Authority, Recovery Zone Facility Revenue (Regional Properties, Inc. Project) (LOC; FHLB) 0.18 4/7/12 1,600,000 a 1,600,000 California Health Facilities Financing Authority, Health Facility Revenue (Catholic Healthcare West Loan Program) (LOC; Citibank NA) 0.24 4/7/12 4,400,000 a 4,400,000 California Infrastructure and Economic Development Bank, IDR (Bonny Doon Winery, Inc. Project) (LOC; Comerica Bank) 0.39 4/7/12 2,785,000 a 2,785,000 California Infrastructure and Economic Development Bank, Revenue (7/11 Materials, Inc. Project) (LOC; California State Teachers Retirement System) 0.27 4/7/12 1,650,000 a 1,650,000 California Infrastructure and Economic Development Bank, Revenue (Goodwill Industries of Orange County, California) (LOC; Wells Fargo Bank) 0.30 4/7/12 900,000 a 900,000 California Infrastructure and Economic Development Bank, Revenue (Southern California Public Radio Project) (LOC; JPMorgan Chase Bank) 0.21 4/1/12 2,810,000 a 2,810,000 California Pollution Control Financing Authority, SWDR (Athens Services Project) (LOC; Wells Fargo Bank) 0.19 4/7/12 6,100,000 a 6,100,000 California Pollution Control Financing Authority, SWDR (Crown Disposal Company, Inc. Project) (LOC; Union Bank NA) 0.22 4/7/12 2,825,000 a 2,825,000 California Pollution Control Financing Authority, SWDR (GreenWaste Recovery, Inc. Project) (LOC; Comerica Bank) 0.29 4/7/12 1,900,000 a 1,900,000 California Pollution Control Financing Authority, SWDR (Northern Recycling and Waste Services, LLC Project) (LOC; Union Bank NA) 0.25 4/7/12 2,430,000 a 2,430,000 California Pollution Control Financing Authority, SWDR (Pena's Disposal, Inc. Project) (LOC; Comerica Bank) 0.29 4/7/12 1,725,000 a 1,725,000 California Pollution Control Financing Authority, SWDR (South Tahoe Refuse Company, Inc. Project) (LOC; Union Bank NA) 0.25 4/7/12 955,000 a 955,000 California Pollution Control Financing Authority, SWDR (Valley Vista Services, Inc. Project) (LOC; Comerica Bank) 0.29 4/7/12 1,500,000 a 1,500,000 California School Cash Reserve Program Authority, Revenue 2.00 12/31/12 4,000,000 4,044,862 California Statewide Communities Development Authority, MFHR (La Mision Village Apartments Project) (P-FLOATS Series PT-4184) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.43 4/7/12 2,250,000 a,b,c 2,250,000 California Statewide Communities Development Authority, MFHR (Olen Jones Senior Apartments Project) (LOC; Citibank NA) 0.30 4/7/12 860,000 a 860,000 California Statewide Communities Development Authority, Revenue (Goodwill of Santa Cruz) (LOC; Wells Fargo Bank) 0.25 4/7/12 1,640,000 a 1,640,000 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 0.18 4/7/12 3,000,000 a 3,000,000 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 0.18 4/7/12 4,000,000 a 4,000,000 California Statewide Communities Development Authority, Revenue (Metropolitan Area Advisory Committee Project) (LOC; Bank of America) 0.44 4/7/12 1,225,000 a 1,225,000 California Statewide Communities Development Authority, Revenue (Tiger Woods Learning Center Foundation) (LOC; Bank of America) 0.57 4/7/12 2,450,000 a 2,450,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.25 5/24/12 2,000,000 2,000,000 JPMorgan Chase Putters/Drivers Trust (California, GO Notes, RAN (PUTTERS, Series 4064)) (Liquidity Facility; JPMorgan Chase Bank and LOC; JPMorgan Chase Bank) 0.20 4/1/12 3,400,000 a,b,c 3,400,000 Los Angeles County Schools Pooled Financing Program, Pooled TRAN Participation Certificates (Certain Los Angeles County Schools and Community College Districts) 2.00 1/31/13 3,200,000 3,241,073 Menlo Park Community Development Agency, Tax Allocation Revenue, Refunding (Las Pulgas Community Development Project) (LOC; State Street Bank and Trust Co.) 0.20 4/1/12 1,700,000 a 1,700,000 Riverside County, COP, Refunding (Public Safety Communication and Woodcrest Library Projects) (LOC; Bank of America) 0.25 4/7/12 1,000,000 a 1,000,000 Sacramento City Financing Authority, Revenue, Refunding (Master Lease Program Facilities) (P-FLOATS Series PT-4698) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.45 4/7/12 2,815,000 a,b,c 2,815,000 Sacramento County Housing Authority, MFHR, Refunding (Stonebridge Apartments) (LOC; FNMA) 0.28 4/7/12 3,900,000 a 3,900,000 Sacramento Suburban Water District, COP, Refunding (LOC; Lloyds TSB Bank PLC) 0.22 4/7/12 1,000,000 a 1,000,000 San Diego County, COP (Burnham Institute for Medical Research) (LOC; Bank of America) 0.27 4/7/12 1,090,000 a 1,090,000 San Diego County and San Diego County School Districts, Program Note Participations, TRAN 2.00 4/30/12 3,300,000 3,303,721 San Francisco Bay Area Rapid Transit District, Sales Tax Revenue, Refunding 5.00 7/1/12 125,000 126,407 San Jose Redevelopment Agency, MFHR (101 San Fernando Apartments) (Citigroup ROCS, Series RR II R-13102CE) (Liquidity Facility; Citibank NA and LOC; Citibank NA) 0.29 4/7/12 4,225,000 a,b,c 4,225,000 Vacaville, MFMR (Quail Run Apartments) (Liquidity Facility; FNMA and LOC; FNMA) 0.17 4/7/12 400,000 a 400,000 West Covina Public Financing Authority, LR, Refunding (Public Facilities Project) (LOC; California State Teachers Retirement System) 0.17 4/7/12 935,000 a 935,000 Western Placer Unified School District, GO Notes, TRAN 2.00 10/4/12 1,000,000 1,006,915 Total Investments (cost $92,202,934) % Cash and Receivables (Net) % Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at March 31, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2012, these securities amounted to $12,690,000 or 13.4% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). At March 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of March 31, 2012 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 92,202,934 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. For the period ended March 31, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the fund’s investments. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus BASIC Massachusetts Municipal Money Market Fund March 31, 2012 (Unaudited) Coupon Maturity Principal Short-Term Investments98.7% Rate (%) Date Amount ($) Value ($) Massachusetts94.1% Boston Water and Sewer Commission, General Revenue (LOC; State Street Bank and Trust Co.) 0.16 4/7/12 1,000,000 a 1,000,000 Manchester Essex Regional School District, GO Notes, BAN 0.85 8/17/12 1,600,000 b 1,603,627 Massachusetts, GO Notes (Central Artery/Ted Williams Tunnel Infrastructure Loan Act of 2000) (Liquidity Facility; State Street Bank and Trust Co.) 0.17 4/1/12 205,000 a 205,000 Massachusetts, GO Notes (Consolidated Loan) (Liquidity Facility; Wells Fargo Bank) 0.19 4/1/12 3,150,000 a 3,150,000 Massachusetts, GO Notes, Refunding 5.00 7/1/12 285,000 288,209 Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue (LOC; Wells Fargo Bank) 0.17 4/7/12 3,500,000 a 3,500,000 Massachusetts Development Finance Agency, Education Revenue (The Tabor Academy Issue) (LOC; FHLB) 0.18 4/7/12 1,400,000 a,b 1,400,000 Massachusetts Development Finance Agency, Revenue (Babson College Issue) (LOC; FHLB) 0.18 4/7/12 9,830,000 a,b 9,830,000 Massachusetts Development Finance Agency, Revenue (Boston University Issue) (LOC; FHLB) 0.15 4/7/12 4,000,000 a,b 4,000,000 Massachusetts Development Finance Agency, Revenue (Boston University Issue) (LOC; FHLB) 0.18 4/7/12 4,345,000 a,b 4,345,000 Massachusetts Development Finance Agency, Revenue (Boston University Issue) (LOC; JPMorgan Chase Bank) 0.20 4/1/12 450,000 a,b 450,000 Massachusetts Development Finance Agency, Revenue (Exploration School, Inc. Issue) (LOC; TD Bank) 0.18 4/7/12 2,500,000 a,b 2,500,000 Massachusetts Development Finance Agency, Revenue (Fay School Issue) (LOC; TD Bank) 0.17 4/7/12 3,800,000 a,b 3,800,000 Massachusetts Development Finance Agency, Revenue (New Bedford Whaling Museum Issue) (LOC; Bank of America) 0.47 4/7/12 600,000 a 600,000 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) (Citigroup ROCS, Series RR II R-11999X) (Liquidity Facility; Citibank NA) 0.19 4/7/12 675,000 a,c,d 675,000 Massachusetts Development Finance Agency, Revenue (The Institute of Contemporary Art Issue) (LOC; Bank of America) 0.47 4/7/12 650,000 a 650,000 Massachusetts Development Finance Agency, Revenue (The Marine Biological Laboratory Issue) (LOC; JPMorgan Chase Bank) 0.17 4/7/12 2,630,000 a 2,630,000 Massachusetts Development Finance Agency, Revenue, Refunding (Wentworth Institute of Technology Issue) (LOC; JPMorgan Chase Bank) 0.17 4/7/12 3,000,000 a,b 3,000,000 Massachusetts Health and Educational Facilities Authority, Revenue (Great Brook Valley Health Center Issue) (LOC; TD Bank) 0.18 4/7/12 2,445,000 a 2,445,000 Massachusetts Health and Educational Facilities Authority, Revenue (Harrington Memorial Hospital Issue) (LOC; TD Bank) 0.17 4/7/12 1,200,000 a 1,200,000 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 0.19 4/1/12 1,420,000 a,b 1,420,000 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) (Citigroup ROCS, Series RR II R-10390) (Liquidity Facility; Citibank NA) 0.21 4/1/12 2,000,000 a,b,c,d 2,000,000 Massachusetts Health and Educational Facilities Authority, Revenue (Hebrew Rehabilitation Center Issue) (LOC; Bank of America) 0.29 4/7/12 2,500,000 a 2,500,000 Massachusetts Health and Educational Facilities Authority, Revenue (Hillcrest Extended Care Services Issue) (LOC; Bank of America) 0.28 4/7/12 3,425,000 a 3,425,000 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 0.20 4/1/12 1,000,000 a 1,000,000 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) (Liquidity Facility; US Bank NA) 0.18 4/1/12 3,500,000 a,b 3,500,000 Massachusetts Health and Educational Facilities Authority, Revenue (Wellesley College Issue) 0.20 4/1/12 300,000 a,b 300,000 Massachusetts Health and Educational Facilities Authority, Revenue (Williams College Issue) 0.15 4/7/12 3,000,000 a,b 3,000,000 Massachusetts Water Pollution Abatement Trust (Pool Program) 4.00 8/1/12 125,000 126,453 Randolph, GO Notes, BAN 1.50 8/30/12 1,140,000 1,143,734 RBC Municipal Products Inc. Trust (Series E-32) (Massachusetts, GO Notes, Refunding) (LOC; Royal Bank of Canada) 0.18 4/7/12 4,000,000 a,c,d 4,000,000 Wachusett Regional School District, GO Notes, RAN 0.70 5/4/12 1,000,000 b 1,000,266 U.S. Related4.6% Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Citigroup ROCS, Series RR II R-11762) (Liquidity Facility; Citibank NA) 0.22 4/7/12 3,500,000 a,c,d 3,500,000 Total Investments (cost $74,187,289) % Cash and Receivables (Net) % Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at March 31, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b At March 31, 2012, the fund had $42,148,893 or 56.1% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from education. c Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2012, these securities amounted to $10,175,000 or 13.5% of net assets. d The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). At March 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of March 31, 2012 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 74,187,289 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. For the period ended March 31, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the fund’s investments. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus BASIC New York Municipal Money Market Fund March 31, 2012 (Unaudited) Coupon Maturity Principal Short-Term Investments95.9% Rate (%) Date Amount ($) Value ($) New York93.1% Addison Central School District, GO Notes, BAN 1.50 6/15/12 1,000,000 1,001,636 Albany County, GO Notes, TAN 1.00 5/10/12 2,300,000 2,301,670 Albany Housing Authority, Revenue (Nutgrove Garden Apartments Project) (LOC; RBS Citizens NA) 0.28 4/7/12 1,270,000 a 1,270,000 Albany Industrial Development Agency, Civic Facility Revenue (Albany Medical Center Hospital Project) (LOC; Bank of America) 0.30 4/7/12 7,035,000 a 7,035,000 Albany Industrial Development Agency, Civic Facility Revenue (Renaissance Corporation of Albany Project) (LOC; M&T Trust) 0.24 4/7/12 1,900,000 a 1,900,000 Broome County Industrial Development Agency, IDR (Parlor City Paper Box Company, Inc. Facility) (LOC; U.S. Bank NA) 0.34 4/7/12 2,165,000 a 2,165,000 Cayuga County, GO Notes, BAN 1.25 2/8/13 1,000,000 1,005,522 Cortland Enlarged City School District, GO Notes, BAN 1.50 7/27/12 2,800,000 2,808,033 East Quogue Union Free School District, GO Notes, TAN 1.25 6/27/12 1,300,000 1,302,000 East Rochester Housing Authority, Housing Revenue (Park Ridge Nursing Home, Inc. Project) (LOC; JPMorgan Chase Bank) 0.20 4/7/12 4,175,000 a 4,175,000 Erie County Industrial Development Agency, IDR (Luminescent System, Inc. Project) (LOC; HSBC Bank USA) 0.40 4/7/12 2,245,000 a 2,245,000 Evans-Brant Central School District, GO Notes, BAN 1.50 6/29/12 2,300,000 2,305,015 JPMorgan Chase Putters/Drivers Trust (Series 4073) (Metropolitan Transportation Authority, Transportation Revenue) (Liquidity Facility; JPMorgan Chase Bank and LOC; JPMorgan Chase Bank) 0.20 4/1/12 4,000,000 a,b,c 4,000,000 Medina Central School District, GO Notes, BAN 1.50 6/22/12 2,600,000 2,603,749 Metropolitan Transportation Authority, Transportation Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 0.35 4/7/12 7,600,000 a 7,600,000 Middletown, GO Notes, BAN 0.75 7/31/12 1,000,000 1,001,233 Monroe County Industrial Development Agency, Civic Facility Revenue (YMCA of Greater Rochester Project) (LOC; M&T Trust) 0.24 4/7/12 2,300,000 a 2,300,000 Monroe County Industrial Development Agency, Civic Facility Revenue (YMCA of Greater Rochester Project) (LOC; M&T Trust) 0.24 4/7/12 4,800,000 a 4,800,000 Nassau County Industrial Development Agency, Housing Revenue (Rockville Centre Housing Associates, L.P. Project) (LOC; M&T Trust) 0.29 4/7/12 4,700,000 a 4,700,000 New York City Capital Resource Corporation, Recovery Zone Facility Revenue (Arverne by the Sea Project) (LOC; TD Bank) 0.19 4/7/12 3,100,000 a 3,100,000 New York City Capital Resource Corporation, Revenue (Loan Enhanced Assistance Program - Cobble Hill Health Center, Inc.) (LOC; Bank of America) 0.28 4/7/12 7,500,000 a 7,500,000 New York City Housing Development Corporation, MFMR (Queens Family Courthouse Apartments) (LOC; Citibank NA) 0.25 4/7/12 6,700,000 a 6,700,000 New York City Industrial Development Agency, Civic Facility Revenue (Birch Wathen Lenox School Project) (LOC; TD Bank) 0.27 4/7/12 2,900,000 a 2,900,000 New York City Industrial Development Agency, Civic Facility Revenue (Hewitt School Project) (LOC; TD Bank) 0.27 4/7/12 3,700,000 a 3,700,000 New York City Industrial Development Agency, IDR (Novelty Crystal Corporation Project) (LOC; TD Bank) 0.35 4/7/12 2,745,000 a 2,745,000 New York City Industrial Development Agency, IDR (Super-Tek Products, Inc. Project) (LOC; Citibank NA) 0.35 4/7/12 4,055,000 a 4,055,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility: California State Teachers Retirement System and State Street Bank and Trust Co.) 0.21 4/1/12 12,000,000 a 12,000,000 New York City Trust for Cultural Resources, Revenue (Alvin Ailey Dance Foundation) (LOC; Citibank NA) 0.26 4/7/12 3,265,000 a 3,265,000 New York State Housing Finance Agency, Housing Revenue (2180 Broadway Housing Project) (LOC; Wells Fargo Bank) 0.20 4/7/12 15,000,000 a 15,000,000 New York State Housing Finance Agency, Housing Revenue (Baisley Park Gardens) (LOC; Citibank NA) 0.23 4/7/12 2,000,000 a 2,000,000 New York State Thruway Authority, General Revenue, BAN 2.00 7/12/12 200,000 200,777 Newark Central School District, GO Notes, BAN 1.50 6/25/12 1,000,000 1,002,206 Niagara Wheatfield Central School District, GO Notes, BAN (Various Improvements) 1.50 3/27/13 1,000,000 1,008,324 Oneida County Industrial Development Agency, Civic Facility Revenue (Mohawk Valley Network Inc. Obligated Group; Faxton-Saint Luke's Healthcare) (LOC; Bank of America) 0.30 4/7/12 1,000,000 a 1,000,000 Otsego County Industrial Development Agency, Civic Facility Revenue (Noonan Community Service Corporation Project) (LOC; FHLB) 0.33 4/7/12 1,855,000 a 1,855,000 Otsego County Industrial Development Agency, Civic Facility Revenue (Saint James Retirement Community Project) (LOC; M&T Trust) 0.24 4/7/12 1,690,000 a 1,690,000 Patchogue-Medford Union Free School District, GO Notes, TAN 1.50 6/21/12 3,000,000 3,004,951 Port Authority of New York and New Jersey, Equipment Notes 0.25 4/7/12 4,000,000 a 4,000,000 Port Jefferson Union Free School District, GO Notes, TAN 1.50 6/28/12 1,800,000 1,804,533 Rockland County Industrial Development Agency, IDR (Intercos America, Inc. Project) (LOC; HSBC Bank USA) 0.40 4/7/12 2,800,000 a 2,800,000 Rockland County Industrial Development Authority, Revenue (Northern Manor Multicare Center, Inc. Project) (LOC; M&T Trust) 0.29 4/7/12 2,380,000 a 2,380,000 Salina, GO Notes, BAN 1.50 6/22/12 1,500,000 1,502,433 Sullivan County, GO Notes, BAN 1.25 3/8/13 1,400,000 1,408,449 Sullivan County, GO Notes, TAN 1.25 3/15/13 1,000,000 1,007,112 Tompkins County Industrial Development Agency, Civic Facility Revenue (Tompkins Cortland Community College Foundation, Inc. Project) (LOC; RBS Citizens NA) 0.26 4/7/12 3,065,000 a 3,065,000 Valley Central School District at Montgomery, GO Notes, BAN 0.75 6/29/12 1,000,000 1,000,855 U.S. Related2.8% Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, Environmental Control Facilities Revenue (Bristol-Myers Squibb Company Project) 0.29 4/7/12 4,400,000 a 4,400,000 Total Investments (cost $152,613,498) % Cash and Receivables (Net) % Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at March 31, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2012, this security amounted to $4,000,000 or 2.5% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). At March 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of March 31, 2012 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 152,613,498 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. For the period ended March 31, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the fund’s investments. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Tax-Free Municipal Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 23, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 23, 2012 By: /s/ James Windels James Windels Treasurer Date: May 23, 2012 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
